Citation Nr: 0015237	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Wichita, Kansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  An August 1996 
rating decision granted service connection for limitation of 
motion of the lumbar spine as 10 percent disabling.  An 
August 1997 hearing officer decision increased the rating to 
20 percent.  In January 1998, the case was remanded by the 
Board to the RO for additional development.

In April 2000, the RO provided notice to the veteran of the 
denial of service connection for a neurological disability of 
the low back as secondary to the service-connected residuals 
of a back injury.  A timely notice of disagreement has yet to 
be received.


FINDING OF FACT

Residuals of an inservice low back injury currently include 
slight to moderate limitation of motion of the lumbar spine, 
degenerative arthritis, and constant low back pain requiring 
treatment and medication.


CONCLUSION OF LAW

The criteria are met for an initial rating of 40 percent for 
a low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, and 5295 (1999).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The January 1996 assessment by an unidentified private 
examiner was degenerative arthritis of the lumbar spine and 
increased lordosis, probably secondary to weight.  

The veteran underwent a VA examination in February 1996. It 
was noted that he had slipped on ice and injured his back in 
service in 1970. The veteran now did not take medication.  
Forward flexion was to 80 degrees with discomfort while 
coming back up, backward extension was to 25 degrees, lateral 
flexion was to 30 degrees to either side, and rotation was to 
30 degrees to either side.  Objective evidence of pain on 
motion included pain after bending over and while 
straightening.  The February 1996 x-rays demonstrated an 
anomalous development of the posterior elements and articular 
facets at L2, L3, and L4.  There was a pars or pseudo pars 
defect at L4-L5 with about 5 millimeters of anterior 
displacement of L4 on L5 and narrowing of the L3 
intervertebral space.  There were no other definite 
abnormalities.  The diagnosis was chronic mechanical back 
pain.  

The October 1996 assessment was chronic low back pain with a 
congenital defect as per the x-ray report.  The November 1996 
x-rays demonstrated mild narrowing of the central canal 
posterolaterally at L4, intervertebral neural foramina within 
the lower limits of normal, mild bilateral narrowing of L5-S1 
intervertebral neural foramina secondary to bony canal and 
degenerative hypertrophy of the facet joints.  In December 
1996, the assessment was chronic low back pain with sciatica.  

In March 1997, the examiner at a VA clinic prescribed 
medication and a lower back brace.  In September 1997, the 
veteran's back had no muscular spasm, and he was able to 
arch, rotate, and extend with good mobility.  The assessment 
was spondylolisthesis of L4-L5.  

The veteran and members of his family, assisted by the 
veteran's representative, provided sworn testimony at a 
regional office hearing in July 1997.  The veteran testified 
that he normally worked 30 hours per week cleaning, 
delivering, and removing restaurant equipment before his back 
really bothered him.  His previous job for 25 years with the 
family's restaurant business allowed him to rest when his 
back bothered him.  The veteran wore his back brace in the 
mornings and while commuting to and from work.  If he had to 
stoop or lift in the afternoons, he continued wearing the 
back brace.  He took a muscle relaxant for his back at 
nights.  He believed that he had muscle spasm and pain 
radiating down his leg.  The veteran's wife testified that 
the veteran's back had definitely worsened in the past 6 
months because he took more pain medication and because he 
had difficulty bending, rising, getting out of bed. or 
driving.  The veteran's brother testified that, unlike 
before, the veteran now used supports or let other people 
move items.  The veteran had cut back on gardening.  

The July 1997 letter from the veteran's employer stated that 
the veteran had been employed part-time since November 1996 
and that he worked an average of 23 hours per week due to 
back problems.  

The veteran underwent a VA examination in May 1998.  The 
examiner reviewed the veteran's medical records and claims 
file.  The veteran currently took anthalgic medication.  He 
walked without a limp.  Flexion was to 80 degrees with some 
discomfort at the extreme, extension was to 30 degrees, 
lateral bending was to 20-30 degrees on either side, and 
rotation was to 45 degrees on either side.  The veteran 
described pain that radiated into the right leg.  The 
diagnosis was spondylolisthesis at L4-L5 with hypertrophic 
facet and arthritic facet.  There were no neurologically 
abnormal findings, spinal stenosis, or nerve compression.  
There was just pain on extreme motion and discomfort.  The 
examiner opined that the spondylolisthesis preexisted the 
veteran's fall because congenital anomalies were discovered 
the day after the fall.  Since the fall, the veteran 
developed degenerative arthritis of the lumbosacral spine at 
L4-L5.  In a July 1998 addendum, the May 1998 examiner opined 
that the etiology of the veteran's current back problem was 
congenital in nature.  The veteran did not present any 
impingement syndrome from the lumbosacral spine, and the 
examiner did not have any hard facts to substantiate a 
correlation to the in-service injury in 1970.  In a March 
2000 addendum, the May 1998 examiner opined that the pain 
that the veteran complained of today was related to the 
spondylolisthesis that existed prior to the veteran's 1970 
fall.  

The May 1998 x-rays demonstrated an unchanged appearance of 
the lumbar spine when compared with the February 1996 x-rays.  
The July 1998 x-rays demonstrated no interval change when 
compared with the May 1998 x-rays.  

In the May 1998 medical history, the veteran reported working 
in a restaurant from January 1971 to February 1996 and as a 
custom restaurant equipment mechanic from November 1996 to 
the present.  

In July 1999, the veteran complained of backaches that 
worsened when he worked long hours or walked more than 4-5 
blocks.  Some days, he worked 8-10 hours.  He routinely felt 
back fatigue and pain in the evenings.  The impression was 
low back pain and spondylolisthesis.  

In January 2000, the veteran had a current flare up of lower 
back pain.  Range of motion was slightly restricted to 35 
degrees twisting and tilting with tightness, forward flexion 
to 40 degrees with pain, and dorsiflexion with no pain.  The 
diagnosis was chronic back pain with intermittent right 
sciatica, and a replacement back brace was ordered.  

In February 2000, the veteran was seen for low back pain, 
spondylolisthesis, and degenerative joint disease of the 
lumbar spine.  He complained of low back pain at the L5-S1 
paraspinal muscle and intermittent radiating pain.  The 
veteran ambulated without any device and with no guarding 
noted.  He had a marked lordotic curve in the lumbar spine 
and moderately decreased forward flexion, side bending, and 
rotation.  He had minimum point tenderness at the L5 
paraspinals and sacrum bilaterally.  His back hurt at night 
after working all day. 

 

The April 2000 statement alleged that the veteran worked 
part-time instead of full-time because his back disability 
prevented longer hours.  After working 6 hours, he limped, 
walked slowly, and avoided stairs.  He alleged that he 
experienced frequent tenderness and occasional numbness and 
tingling in his back.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999). In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

Arthritis due to trauma, substantiated by x-ray findings, is 
evaluated under the criteria of Diagnostic Code 5010, which 
states: Rate as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
(hypertrophic or osteoarthritis) is evaluated under the 
criteria of Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

Complete bony fixation (ankylosis) of the spine, with 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), warrants a 100 percent 
evaluation.  Ankylosis of the spine, with favorable angle, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1999).  

Ankylosis of the lumbar spine, favorable, warrants a 50 
percent evaluation.  Ankylosis of the lumbar spine, 
unfavorable, warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (1999).  

Moderate limitation of motion of the lumbar spine is rated as 
20 percent disabling, and severe limitation of motion is 
rated as 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999). 

Lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, or unilateral, in 
standing position is rated as 20 percent disabling.  A 40 
percent rating is assigned when lumbosacral strain is severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The veteran's claim for a rating in excess of the current 20 
percent for a low back disability is well grounded.  When a 
veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson.  

A rating is not available under the criteria of Diagnostic 
Codes 5286 and 5289 because the medical evidence did not show 
ankylosis of the lumbar spine.

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Code 5293 as a VA physician has 
concluded that the spondylolisthesis of L4-L5 now shown by x-
rays preexisted the 1970 inservice fall. Accordingly, any 
neurological pathology associated with the spondylolisthesis 
is not considered part and parcel of the service-connected 
disability.  As mentioned above, the veteran was advised by 
the RO in April 2000 that service connection for a 
neurological disability of the low back was denied.

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Code 5295.  Although the lumbar spine 
had slight to moderate limitation of motion, the evidence did 
not show severe lumbosacral strain, listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, or 
marked limitation of forward bending in a standing position.  
Although the veteran reported use of a back brace since May 
1997, the evidence did not show abnormal mobility on forced 
motion.  Instead, examiners objectively noted that the 
veteran walked without a limp in May 1998, and he ambulated 
without any device and no guarding noted in February 2000.  
Accordingly, a rating higher than 20 percent is not warranted 
under Diagnostic Code 5295.   

A rating higher than 20 percent is not warranted under the 
criteria of Diagnostic Code 5292. Examination reports and 
clinical records reveal that the veteran's limitation of 
motion was only moderate in February 2000 and slight to 
moderate in February 1996, May 1998, and January 2000.  

Consideration of additionally disabling functional loss and 
pain, however, does support a rating higher than 20 percent.  
Since November 1996, the veteran had reduced his workweek to 
23 hours after almost 25 years of working full-time in his 
family's restaurant business.  The veteran and his family 
testified that his back caused him difficulty while driving, 
getting out of bed, walking, and using stairs.  The veteran 
had reduced his participation in gardening and moving items.  
The veteran and his wife reported that he had back pain at 
night, and he exhibited pain on extreme flexion in May 1998.  
After many years without medication, the veteran started 
taking medication in March 1997.  In reaching its decision, 
the Board recognizes that a VA physician has attributed the 
pain experienced by the veteran to spondylolisthesis, as 
discussed above. Nonetheless, given the established inservice 
injury and the chronic nature of the veteran's condition, it 
is only reasonable to conclude that the disability service-
connected accounts for some degree of the veteran's symptoms. 
Therefore, resolving the benefit of the doubt in his favor, a 
40 percent evaluation is granted. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5292, and 5295; DeLuca.

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(1999).  The evidence did not 
show that the service-connected disability markedly 
interfered with employment or caused frequent 
hospitalizations.  The veteran had worked full-time for 
almost 25 years in his family's restaurant business, and 
since November 1996, he had worked an average of 23 hours per 
week.  As recently as July 1999, he sometimes worked 8-10 
hours per day.  


ORDER

Entitlement to an initial rating of 40 percent for a low back 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

